Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic).  Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Information Disclosure Statement
The information disclosure statements filed have been considered as set forth 
in MPEP 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, 
the examiner has the obligation to consider the information.  Consideration by the 
examiner of the information submitted in an IDS means nothing more than considering
 the documents in the same manner that other documents in Office search files are
considered by the examiner while conducting a search of the prior art in a proper field of 

 PTO/SB/08A and 08B, or its equivalent, mean that the examiner to the extent noted 
above has considered the information.  See MPEP 609.05(b) Rev. 5.
	Applicant should note that documents not in the English language have been considered only to the extent of statements of relevance, explanations provided in the corresponding search reports provided and provided translations.


Election/Restriction
Claim 22 remains withdrawn from consideration as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 15-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite in that the claim is directed to a catalyst, but introduces the language “a first region”, which designation is more precise for system rather than 
Claim 19 is not further limiting when the emissions control devise is a DOC, because this is already a component of claim 1.
Applicant asserts that the use of “region” is common and there is no requirement that “second” must be present with “first”.  When something is designated “first”, however, it certainly implies that at least a “second” material will be present or the use of the term “first” would be unnecessary.   Moreover, the term “region” is used commonly in catalyst art, but as previously stated, it is usually employed in the description and claims to a system.  Furthermore, applicant may be his own lexicographer and the applicant defines “region” as being an area, layer or zone of washcoat on a substrate.  This requires more than a “composition” in a vacuum.  As a result, and in view of this definition, claim 15 can be considered as not further limiting, as the “region” of claim 1 implicitly includes a “substrate” based on this definition, and a substrate in a NOx adsorber catalyst must have an inlet end and an outlet end.  Claim 17 could be considered improperly limiting based on the extrusion to form a substrate.  If the substrate is extruded, there will be no washcoat, and if there is no washcoat, there can be no “region” based on applicant’s definitions.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 11, 13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0056970 to Zones.
Zones discloses a catalyst material for the treatment of exhaust gases with a zeolite of aluminosilicate framework STI type material as claimed herein.  The material is indicated as being a part of an emission control device. The zeolite may have a silica to alumina ratio of a least 15, which is commensurate with that set forth in the instant claims.  A metal inclusive of palladium as claimed herein is deposited onto the zeolite material.
The claims differ from the instant reference disclosure in that Zones does not require that this zeolite be a NOx adsorber, though it does indicate that the material is an adsorbent of hydrocarbons and other contaminants.  However, as the composition itself is not patentably distinct from that of Zones, the expectation is that it can function as described by the instant claims.  Moreover, the artisan would not have found it unobvious to look to this reference, as it is concerned with the minimization of a variety of emissions from combustion engines, and the artisan is aware that zeolites are generally known to function as traps and adsorbents in these engines.
Although the reference does not indicate that a “region” contains the adsorber, clearly any emission systems must have a region for each the varied processing steps that are taking place as the exhaust travels through the system.  The reference also doesn’t mention a first molecular sieve and a first noble metal, but as some of the 
Zones further indicates that the SSZ-75 may be used in combination with other catalysts, i.e. oxidation catalysts or reduction catalysts.  These can further be considered representative of a “second” region. The skilled artisan would not find it unobvious to comprise the region additionally with a DOC when the engine is a diesel engine.  As the claims are fairly representative of emissions control for diesel engines, the artisan is well aware that Pd or Pt on alumina is a DOC of choice for this type of emission remediation.  The claims reciting a NOx reduction catalyst would look to a TWC which would be expected to include the claimed inorganic oxide, potentially vanadium, tungsten and cerium containing materials.

The exhaust gas stream is disclosed as flowing first over the STI material, and then flowed over a catalyst for pollutant conversion, which clearly reads on the myriad additional emission control devices set forth in the instant claims, as almost all of them are selected for the conversion of exhaust into innocuous components.  The oxidation catalyst of the disclosure is considered equivalent to the DOC of the instant claims and the reduction catalyst is considered to be an SCR or NOx reduction material.  Additionally implicit is that the catalyst comprises a substrate having inlets and outlets and is present in (diesel) lean burn engines.

The zeolite may be formed itself into a monolith, which takes place by extrusion as known to the artisan practicing in this field.   

The entire disclosure is highly relevant, but particularly note pages 1-3.

Claim 1-5, 7, 8, 10-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0136626 to Phillips et al.

Phillips et al. disclose a catalyst composition comprising a passive NOx adsorber, which material may be a palladium on a zeolite.  This may be used in combination with a second catalyst material comprising an SCR catalyst, which may further contain a different metal or the same palladium, but may comprise a different zeolite, i.e. STI.  An additional DOC is suggested in the abstract.  Accordingly, it is considered that all “regions” of the instant claims are described by Phillips et al. although they are described as having different “functions”. The zeolite materials may be extruded to form a monolith, comprising one region, and the SCR catalyst may be layered thereon, i.e. a second region, which can be considered to comprise an inorganic oxide or a molecular sieve. This is considered to be the nitrogen dioxide adsorber material of the instant claims (inorganic oxide or zeolite).  Additional components such as a soot filter or an ASC catalyst are further present in the disclosed system, along with a DOC.  The silica to alumina range of the composition is commensurate with the 
The limitations of all claims have been considered and are deemed to be within the purview of the prior art.

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive to the extent set forth hereinabove.  The applicant, with respect to the rejection over the Zones document, appears to be arguing that as the STI bed of Zones is called an adsorbent, it is not the same as the instantly claimed material.  This is not convincing, as such is a matter of semantics.  The instant claims may recite a “NOx adsorber catalyst” whereas the Zones reference recites their material to be a hydrocarbon adsorber material, but they have the same function, I.e. the adsorption of NOx or hydrocarbons until sufficient temperatures have been reached to break down all of the pollutants.  The reference specifically indicates as adsorption of fuel and pollutant by-products in the exhaust, which is the same function as the instantly claimed “NOx .
With respect to the Phillips et al. reference, applicant is correct in that the NOx catalyst of Phillips can be palladium on a molecular sieve other than STI framework, whereas the NOX adsorber material is selected from a different molecular sieve, which may also contain palladium, however.  The reference further indicates that a diesel oxidation catalyst may be present in the material.  The Phillips et al. reference employs a different order with different “functional” identification of their zeolites; however the organized material and system is not distinguishable from the instant claims.  The reference identifies the SCR catalyst as the “first” region or layer to contact the exhaust, and this material is the Pd-STI, the same as applicant's system.  The next region comprises the NOx molecular sieve region or layer, consistent with applicant’s second molecular sieve carrying a noble metal.  Finally, a DOC is also suggested by the reference.  Accordingly, although the reference has “reversed” the utilities of the molecular sieves, this results in the same organization set forth in applicant’s claims, the .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D WOOD whose telephone number is (571)272-1377. The examiner can normally be reached M-F, 730 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH D WOOD/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             

/E.D.W/           Primary Examiner, Art Unit 1732